DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a washer liquid supply system, comprising: a washer tank mounted on a vehicle to store washer liquid; a supply section mounted on the vehicle to supply the washer liquid in the washer tank to an object of the vehicle; a passage section connecting the washer tank to the supply section; and a bubbling section disposed in the passage section to make the washer liquid contain bubbles, wherein the supply section supplies the washer liquid containing the bubbles to the object; wherein the bubbling section is air-tight from outside thereof and includes: a throttle section; a diameter-shrinking portion being disposed on a side of the washer tank of the throttle section and having a passage cross-sectional area becoming smaller as a position of the passage cross-section goes toward a downstream side to deposit air dissolved in the washer liquid; and a diameter-expanding portion being disposed on a side of the supply section of the throttle section and having the passage cross-sectional area becoming larger as the position of the passage cross-section goes toward the downstream side, and wherein the passage cross-sectional area of an end of the diameter expanding portion on the side of the 
The closest prior art of record is that of KR 20150130190 to Park et al. (Park).  Park teaches a washer liquid supply system, comprising: a washer tank mounted on a vehicle to store washer liquid; a supply section mounted on the vehicle to supply the washer liquid in the washer tank to an object of the vehicle; a passage section connecting the washer tank to the supply section and a bubbling section disposed in the passage section to make the washer liquid contain bubbles, wherein the supply section supplies the washer liquid containing the bubbles to the object wherein the bubbling section includes: a throttle section with a diameter-shrinking portion being disposed on a side of the washer tank of the throttle section and having a passage cross-sectional area becoming smaller as a position of the passage cross-section goes toward a downstream side and a diameter expanding portion being disposed on a side of the supply section of the throttle section and having the passage cross-sectional area becoming larger as the position of the passage cross-section goes toward the downstream side. Park does not teach wherein the bubbling section is air-tight from outside thereof or wherein the passage cross-sectional area of an end of the diameter-expanding portion on the side of the supply section of the throttle section is smaller than the passage cross-sectional area of an end of the diameter-shrinking portion on the side of the washer tank.
The advantage of the current invention over that of the prior art to Park is that by having bubbling section air-tight from outside thereof along with the configuration of the passage cross-sectional area as claimed, the current invention does not rely on pulling in air from outside of the system to cause bubbling thereof, wherein the current invention therefore has less components requiring less maintenance and since the system is closed to outside air as air is removed from the liquid inside the system for the purpose of bubbling, one additional pathway for introducing foreign matter is eliminated thereby effectively decreasing further maintenance and increasing the longevity of the components thereof.
Since claim 1 is allowed, claims 3-7 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711